
	
		I
		112th CONGRESS
		1st Session
		H. R. 2822
		IN THE HOUSE OF REPRESENTATIVES
		
			August 16, 2011
			Mr. Sablan (for
			 himself, Mr. Hinchey, and
			 Ms. Norton) introduced the following
			 bill
		
		
			August 30, 2011
			Referred to the Committee on the Judiciary
		
		A BILL
		To require that the United States Attorney, and the
		  United States Marshal, appointed for the Northern Mariana Islands reside in the
		  Northern Mariana Islands; and for other purposes.
	
	
		1.Residence of United States
			 AttorneySection 545 of title
			 28 of the United States Code is amended by striking the 3d sentence.
		2.
			 Residence of United States MarshalSection 561 of title 28 of the United States
			 Code is amended—
			(1)in the 1st
			 sentence of subsection (c) by striking , except and all that
			 follows through district, and
			(2)in subsection
			 (e)—
				(A)in paragraph (1)
			 by striking ; and and inserting a period,
				(B)by striking
			 that— and all that follows through (1) the, and
			 inserting that the, and
				(C)by striking
			 paragraph (2).
				3.Effective
			 dateThis Act and the
			 amendments made by this Act shall take effect 180 days after the date of the
			 enactment of this Act.
		
